Petition for a hearing in this court after decision in the district court of appeal is denied.
Under section 1576 of the Political Code, proceedings may be had to annex to an incorporated city for school purposes a part of a school district lying outside of such city, or outside of an annexation to said city of a part of said school district, whenever a majority of the heads of families residing in such outside portion, "as shown by the last preceding, school census," shall petition for such annexation. At the time this section was enacted the law provided for a school census. The legislature of 1911 repealed the provisions for a school census, Consequently the clause "as shown by the last preceding school census" in section 1576, was thenceforth inoperative. This did not destroy the effect of the section as giving power to annex such portions of a school district. Its effect is that in annexation proceedings taken since the repeal of the school census law it is only necessary to show that the petition is signed by a majority of the heads of families at the time residing in the portion to be annexed. *Page 557